Citation Nr: 0725217	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-41 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had recognized guerilla service and regular 
Philippine Army service between October 15, 1945, and 
February 1, 1946. 



FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The veteran did not possess the required service to 
qualify his surviving spouse for nonservice-connected death 
pension.



CONCLUSION OF LAW

Basic eligibility for VA nonservice-connected death pension 
benefits is not established.  38 U.S.C.A. §§ 101(2), 107(a), 
1310, 152, 5103, 5103A (West 2002 & Supp. 2005; 38 C.F.R. §§ 
3.1, 3.40, 3.41, 3.159 (2006)   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
who served during a period of war and who also met 
established service requirements.  38 U.S.C.A. § 1541.  
Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency and indemnity 
compensation, and burial allowance; however, it is not 
qualifying service for nonservice-connected death pension 
benefits to a deceased veteran's spouse.  38 U.S.C.A. § 107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.40, 3.41 (2006).
The evidence does not show that the veteran had any 
additional service beyond his guerilla service from October 
15, 1945, to February 1, 1946.  These dates have been 
certified by the Department of the Army, and the VA has no 
authority to set aside this certification.  Accordingly, the 
veteran's service does not qualify the appellant for 
entitlement to nonservice-connected death pension benefits as 
the surviving spouse under VA law.  Since the law is 
dispositive on this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this 
connection, the Board observes that in letters dated April 5, 
2005, and September 5, 2006, the appellant was told how she 
could demonstrate that the veteran did in fact have 
additional periods of military service which might qualify 
her for pension.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


